Citation Nr: 0523874	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for connective tissue 
disease/fibromyalgia. 

2.  Entitlement to service connection for an upper 
respiratory condition. 

3.  Entitlement to service connection for prostatitis. 

4.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

5.  Entitlement to a disability rating in excess of 10 
percent for hearing loss, to include the issue of whether a 
substantive appeal was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  By a rating action of July 1999, 
the RO denied the veteran's claims of entitlement to service 
connection for connective tissue disease/fibromyalgia, 
service connection for upper respiratory condition, and 
service connection for prostatitis.  Subsequently, in a 
rating action of July 2002, the RO granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective December 22, 2000; that rating action also 
increased the evaluation for service-connected hearing loss 
from 0 percent to 10 percent, effective December 22, 2000.  

On December 3, 2002, the veteran appeared in No. Little Rock, 
Arkansas, for a videoconference hearing before an Acting 
Veterans Law Judge in lieu of a Travel Board hearing.  38 
C.F.R. § 20.700(e) (2004).  A transcript of that hearing is 
of record.  Subsequently, the veteran presented testimony 
before the undersigned Veterans Law Judge sitting in No. 
Little Rock, Arkansas, in May 2005.  A transcript of that 
hearing is associated with the claims file.  At his hearing, 
the veteran submitted additional evidence, and waived his 
right to initial review by the RO.  See 38 C.F.R. § 20.1304 
(2004).  

The issue of entitlement to a disability rating in excess of 
10 percent for hearing loss, to include the issue of whether 
a substantive appeal was timely filed, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will contact the veteran if additional action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
recurrent nightmares of his Vietnam experiences, sleep 
disturbance, anxiety, chronic depression, intrusive thoughts, 
exaggerated startle response, avoidance, and Global 
Assessment of Functioning (GAF) scores ranging from 45-60.  

2.  He did not have symptoms of suicidal ideation, 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting his ability to be independent, spatial 
disorientation, or neglect of personal appearance or hygiene, 
and he was oriented to person, place, and time.  

3.  At the May 2005 hearing, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written 
statement withdrawing his appeal as to the issues of 
entitlement to service connection for connective tissue 
disease/fibromyalgia, service connection for an upper 
respiratory condition, and service connection for 
prostatitis.  


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in favor of 
the veteran, the schedular criteria for an evaluation of 50 
percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, 
Part 4, Diagnostic Code 9411 (2004).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for service 
connection for connective tissue disease/fibromyalgia, 
service connection for upper respiratory condition, and 
service connection for prostatitis; therefore, the Board does 
not have jurisdiction to consider the merits of these claims.  
38 U.S.C.A. §§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  

The RO originally provided the veteran with a letter 
informing him of the above information in a letter dated in 
April 2001, prior to the rating decision which established 
service connection for PTSD.  However, the Statement of the 
Case dated in June 2003 satisfied the notice provisions cited 
above.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claim.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual Background.

The records indicate that the veteran served on active duty 
from March 1968 to December 1969.  His DD Form 214 indicates 
that he had 1 year of foreign service.  His military 
occupational specialty (MOS) was Engine Equipment Repairman.  
He was awarded the Vietnam Service Medal, the National 
Defense Service Medal, and the Vietnam Campaign Medal.  The 
service medical records, including the October 1967 
enlistment examination and the December 1969 discharge 
examination, are negative for any complaints, findings, or a 
diagnosis of a psychiatric disorder, including PTSD.  

Post service medical records, dated from August 1971 through 
June 1999, including VA as well as private treatment reports, 
indicate that the veteran received clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder.  The veteran was admitted to a VA hospital in May 
1998 for complaints of severe depression.  He related much of 
his depression to his son's suicide two years ago.  He 
endorsed strong suicidal ideation.  Following a mental status 
examination, the veteran was given a diagnosis of major 
depressive disorder, severe, without psychotic symptoms.  In 
an addendum, also dated in May 1998, it was noted that the 
veteran reported a chaotic home environment, which included 
disagreements with his wife.  It was indicated that he had a 
history of domestic violence against his wife.  The veteran 
also reported numerous DWI's at least one every three years 
since 1971.  It was further noted that the veteran was in 
Vietnam from 1968 to 1969, started drinking heavily, and 
developed PTSD symptoms, including flashbacks and nightmares 
for approximately one year after his return.  The examiner 
confirmed a diagnosis of major depressive disorder.  

Of record is a Social Security Administration decision, dated 
in December 1999, indicating that the veteran was found to be 
totally disabled, effective November 1997.  It was noted that 
the veteran's disability was due to degenerative disc disease 
and carpal tunnel syndrome.  Medical records used in support 
of that determination, dated from January 1972 to June 1999, 
reflect treatment for several disabilities, including a 
psychiatric disorder diagnosed as major depression, severe, 
recurrent, without psychotic features.  

The veteran's claim for service connection for PTSD was 
received in December 2000.  The veteran completed a PTSD 
questionnaire, wherein he indicated that all of his 
assignments were with a land clearing company.  The veteran 
indicated that he was in constant fear of being killed by 
land mines.  He reported seeing several Bull Dozers blown up 
by land mines within the first six weeks of the operation.  
The veteran also reported seeing members of their support 
infantry killed by snipers and mines in February 1969; he 
noted one occasion when three soldiers were killed, and they 
were hauled away draped across an APC like deer.  

Submitted in support of his claim were VA outpatient 
treatment reports, dated from March 2000 to April 2001, which 
show that the veteran received clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder.  In a statement, dated in May 2001, a VA social 
worker, with the psychiatric unit at the VA healthcare system 
in Little Rock, indicated that the veteran had been treated 
in the Mental Health clinic since December 1998.  She noted 
that the veteran had been treated for major depressive 
disorder, with symptoms of social avoidance, anxiety, 
emotional numbing and excessive worry.  The social worker 
further noted that the veteran was evaluated in the PTSD 
clinic in March 2001, and he was found to have a diagnosis of 
PTSD.  

VA progress notes, dated from May 2001 through April 2002, 
show that the veteran continued to receive clinical attention 
and evaluation for several disabilities, including a 
psychiatric disorder.  In May 2001, the veteran was seen at 
the mental health clinic for an intake with the PTSD program; 
he was given an impression of PTSD.  When seen in July 2001, 
it was noted that the veteran had a long history of PTSD 
symptoms that cleared over the years and that worsened in the 
1990's with increased ETOH use and worsening of depression.  
He had a history of sleep disturbance with nightmares, 
irritability, depressed mood, hypervigilance, guilt, 
dissociative type episodes, increased startled response, and 
isolation.  The impression was PTSD.  A November 2001 VA 
progress note reflects a diagnosis of PTSD, with a GAF score 
of 45.  Similar findings were reported in January and April 
2002.  

The veteran was afforded a VA examination in May 2002, at 
which time he reported having nightmares; he indicated that 
they involved getting blown up and people getting killed.  He 
stated that he usually awakened feeling disoriented and 
frightened.  The veteran also reported difficulty sleeping as 
a result of his nightmares.  The veteran indicated that as 
long as he stayed busy, he did not have any intrusive 
thoughts of the war; however, he reported being easily 
started by loud noises.  The veteran noted that watching war 
movies made him sad and emotional.  He further noted that 
seeing Vietnamese people triggered intrusive thoughts.  On 
mental status examination, the veteran was casually groomed, 
and conversed readily with the examiner.  He was fully 
cooperative.  Eye contact was limited.  Speech was within 
normal limits with regard to rate and rhythm.  Predominant 
mood was one of anxiety and affect was appropriate to 
content.  Thought processes and associations of the veteran 
were logical and tight.  No loosening of associations was 
noted nor was confusion.  No gross impairment in memory was 
observed.  Veteran was oriented in all spheres.  
Hallucinations were not complained of and no delusional 
material was noted.  Insight and judgment were adequate.  The 
veteran reported suicidal and homicidal ideation, but denied 
intent.  The diagnosis was PTSD, chronic; the GAF score was 
48.  

At his personal hearing in May 2005, the veteran indicated 
that he had difficulty trusting people.  The veteran reported 
having flashbacks.  He testified to being startled by sudden 
noises, including helicopters.  The veteran indicated that he 
avoided crowds because he was uncomfortable with people 
outside of his family.  The veteran stated that he has been 
married for 32 years; however, he and his wife were separated 
on several occasions in the past, particularly because of his 
abuse of his wife.  The veteran indicated that he also 
experienced nightmares and suicidal ideations.  The veteran 
noted that he had not worked for 7 years because he was 
unable to be around people long enough to work.  

Submitted at the hearing was a medical statement from a 
social worker at the VA mental health clinic, dated in March 
2005, indicating that the veteran continued to have 
difficulty with anxiety, social avoidance, emotional numbing, 
excessive worry, depressed mood, insomnia and nightmares of 
trauma when he does sleep.  Also submitted at the hearing 
were VA progress notes, dated in April 2005, which show that 
the veteran continued to be followed for treatment of his 
PTSD symptoms; the pertinent diagnoses were PTSD and major 
depressive disorder, and he was assigned a GAF score of 48.  
The veteran waived RO jurisdiction in regard to this 
evidence.


III.  Legal analysis.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2004).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

The veteran's PTSD is rated under Diagnostic Code 9411. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation is warranted for 
PTSD that is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2004).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, there is no 
clear delineation between psychiatric symptomatology which is 
due to PTSD and that which is not.  Consequently, the Board 
will consider all of the veteran's psychiatric symptomatology 
in evaluating the service-connected PTSD.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of 
nightmares, anxiety, chronic depression, chronic sleep 
impairment, exaggerated startled response, hypervigilance, 
social avoidance, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran also noted that watching war movies usually caused 
intrusive thoughts of Vietnam.  It is also noteworthy that 
while the veteran has been married for over 30 years, it is 
also reported that they have separated on several occasions 
as a result of the veteran's abuse of his wife.  The Board 
notes that GAF scores provided during the course of the 
appeal have been predominantly in the 45 to 60 range which is 
indicative of some moderate-to-serious social and 
occupational impairment.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all 
reasonable doubt in his favor, the Board finds entitlement to 
an increased 50 percent rating, but no higher, is warranted.  
38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent, however, is not warranted 
for the veteran's PTSD.  According to the report of the VA 
psychiatric examination in May 2002, the veteran was well-
groomed.  He did not have any hallucinations and he was not 
suicidal.  Also, his affect was appropriate and he was fully 
oriented in all spheres.  As noted above, the symptoms 
required for a 70 percent rating include suicidal ideation, 
near-continuous panic, neglect of personal hygiene and 
spatial disorientation.  There is no probative evidence of 
occupational and social impairment with reduced reliability 
and productivity, deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, or 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  There is no 
evidence of any recent suicidal ideation nor evidence of 
obsessional rituals, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  Taking the evidence all 
together, the preponderance of it is against a rating higher 
than 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


IV.  Service connection for connective tissue disease, upper 
respiratory condition, and prostatitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2004).  

By a rating decision dated in July 1999, the RO denied the 
veteran's claims of entitlement to service connection for 
connective tissue disease/fibromyalgia, service connection 
for an upper respiratory condition, and service connection 
for prostatitis.  The veteran perfected an appeal of those 
issues by filing a substantive appeal (VA Form 9) in April 
2000.  However, at his Travel Board hearing on May 19, 2005, 
the veteran submitted a written statement by which he 
withdrew the appeal on the claims of entitlement to service 
connection for connective tissue disease/ fibromyalgia, 
service connection for an upper respiratory condition, and 
service connection for prostatitis.

As the veteran withdrew his appeal as to the issues of 
entitlement to service connection for connective tissue 
disease/fibromyalgia, service connection for an upper 
respiratory condition, and service connection for 
prostatitis, there remain no allegations of errors of fact or 
law for appellate consideration on these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these claims and the appeal as to these 
claims is dismissed.  


ORDER

The appeal for entitlement to service connection for 
connective tissue disease/fibromyalgia, service connection 
for an upper respiratory condition and service connection for 
prostatitis is dismissed.

A 50 percent rating is granted for PTSD, subject to the laws 
and regulations governing the payment of VA compensation.  


REMAND

With respect to his claim for an increased rating for hearing 
loss, the threshold question is whether the veteran has 
submitted a timely substantive appeal.  Appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
by the RO.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b) (1); 38 C.F.R. § 20.300.  

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d) (1).  The statement 
of the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative.  38 C.F.R. § 19.30(a).  

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d) (3); 
38 C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included. Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b).  

By a July 2002 rating decision, the RO increased the 
evaluation for the veteran's hearing loss from 0 percent to 
10 percent.  The veteran was notified of this rating decision 
in a letter dated on July 20, 2002, and he indicated 
disagreement with the rating in a written statement 
associated with the claims file in August 2002.  The RO 
issued a statement of the case referencing this issue on June 
30, 2003.  

Under the circumstances described above, the veteran had 
until September 26, 2003, to file a timely substantive appeal 
concerning the rating assigned for his hearing loss.  

On a VA Form 9 filed on July 14, 2003, the veteran 
specifically indicated that he only wished to appeal his 
claim for PTSD.  Subsequently, another VA Form 9 was received 
in October 2004 wherein the veteran expressed a desire to 
appeal the claim for an increased rating for hearing loss.  
It appears that the veteran did not timely file a substantive 
appeal concerning the claim for increased rating for hearing 
loss.  Yet the RO, in a supplemental statement of the case, 
dated in September 2004, included this issue as being on 
appeal.  Thus, there is a genuine question as to whether a 
timely substantive appeal was filed with respect to the 
rating assigned for the veteran's hearing loss, and the RO 
should consider this on remand.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should also adjudicate the 
claim for an increased rating for hearing 
loss, to specifically include the 
question of whether a timely substantive 
appeal as to that issue has been 
received, in accordance with the 
provisions of 38 U.S.C.A. § 7105(d)(3) 
(West 2002) and 38 C.F.R. § 20. 302(c) 
(2004), and all other pertinent legal 
authority.  

2.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to additional legal authority considered 
and all applicable rating criteria as 
well as clear reasons and bases for all 
determinations, and afford the veteran 
and his representative an appropriate 
time period for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


